Kane, J.,
dissents and votes to affirm in the following memorandum. Kane, J. (dissenting). Failure to include a medical affidavit supporting plaintiff’s excuse for delay should not, in these unusual circumstances, form the basis for granting a motion to dismiss under CPLR 3012 (subd [b]). The effect of such a decision is to determine as a matter of law that Special Term abused its discretion, which, in my view, does not comport with the requirements for such a finding recently enunciated by the Court of Appeals in Barasch v Micucci (49 NY2d 594). Plaintiff’s claim is meritorious, so the first branch of the two-prong showing necessary to defeat a CPLR 3012 (subd [b]) motion as set forth in Barasch is satisfied. Consideration must then be given to whether the excuse for delay “may be roughly categorized under the heading of ‘law office fail*982ures’ ” (Barasch v Micucci, supra, p 599). In this case, the granting of relief to plaintiff by Special Term was hardly “on the basis of plainly impermissible considerations” (p 600). After the accident giving rise to this lawsuit, plaintiff was viciously attacked and robbed on the streets of Malone, New York, by an unknown assailant' who, in the course of the robbery, threw a substance containing lye in plaintiff’s face and eyes resulting in facial burns, scarring and blindness in both eyes. Necessary hospitalization and medical attention is set forth in her attorney’s affidavit and it seems unnecessary to me to require any “medical” recitation of the limiting, disfiguring and disabling consequences of such a horrible experience. Reading Barasch as I do, the legal requirements for the reversal of an exercise of discretion are not present. Moreover, the authorities cited by the majority relate either to motions under CPLR 3216, where entirely different procedural requirements and policy considerations are present, or to cases lacking the requisite finding of merit. I would affirm.